— Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 27, 2011, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. Defendant’s grand jury testimony tended to corroborate material aspects of the victim’s testimony. Concur — Mazzarelli, J.P, Saxe, Moskowitz, DeGrasse and Gische, JJ.